Exhibit 10.5

 

LOGO [g329916ex10_5.jpg]

    

13024 Ballantyne Corporate Place

    

Harris Building Suite 900

    

Charlotte, NC 28277

    

(704) 554-1421

    

 

April 9, 2012

Mr. Carl E. Lee, Jr.

1250 York Street

Hanover, PA 17331

Re: Relocation Benefits

The purpose of this letter is to confirm the relocation benefits you are
eligible to receive associated with your move from York, PA to Charlotte, NC in
connection with your role as President and Chief Operating Officer at
Snyder’s-Lance, Inc.

You are entitled to the standard benefits that are provided to relocating
employees as outlined below:

 

  •  

House hunting & temporary lodging

 

  •  

Approved miscellaneous relocation expenses

 

  •  

Transportation of household goods

 

  •  

Home sale marketing assistance

 

  •  

Home purchase assistance

In recognition of the current real estate market and the expectation of a loss
on the sale of your current home, the Compensation Committee of the Board of
Directors have approved in lieu of your participation in the Company’s
relocation relief fund, a payment of Two-Hundred and Fifty Thousand Dollars
($250,000.00) that will be made in cash to you following your purchase of a home
in Charlotte, NC. This payment will be made following the closing of the
purchase transaction and will be subject to normal withholdings.

 

Very truly yours,

David V. Singer

Chief Executive Officer